920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Courtney Lodian FULLER, Defendant-Appellant.
No. 90-6906.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 14, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  J. Rich Leonard, United States Magistrate.  (CR-89-14)
Courtney Lodian Fuller, appellant pro se.
Robert Edward Skiver, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Courtney Lodian Fuller appeals from the magistrate's order denying his request for a transcript.  Our review of the record and the magistrate's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  United States v. Fuller, CR-89-14 (E.D.N.C. Sept. 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.